Case 2:19-cr-00115-DWA Document 6 Filed 04/24/19 Page 1 of 13

 

IN THE UNITED STATES DISTRICT COURT APR 2 4 2019
FOR THE WESTERN DISTRICT OF PENNSYLVANIA “

CLERK U.S, DISTRICT COURT

 

UNITED STATES OF AMERICA | 4 EST. DIST. OF PENNSYLVANIA
“US”
Vv. Criminal No. (
(18 U.S.C. § 1956(h))

TAL PRIHAR [UNDER SEAL]
MICHAEL PHAN a,
d/b/a DEEPDOTWEB,
Defendants.

INDICTMENT

COUNT ONE

Conspiracy to Commit Money Laundering
(18 U.S.C. § 1956(h))

INTRODUCTION
1. At all times material to this Indictment:
a. TAL PRIHAR was an Israeli citizen residing in Brazil.

b. MICHAEL.PHAN was an Israeli citizen residing in Israel.

C. From in and around October 2013 and continuing through the date of this
Indictment, TAL PRIHAR and MICHAEL PHAN, the defendants, owned and operated a website
known as “DeepDotWeb” (“DDW”), hosted at www.deepdotweb.com and also accessible on the
darknet at DeepDot35 Wveyd5.onion.

d. DDW provided users with direct access to numerous online darknet
marketplaces, not accessible through traditional search engines, at which vendors offered for sale
illegal narcotics such as fentanyl, carfentanil, cocaine, heroin, and crystal methamphetamine;
firearms, including assault rifles; malicious software and hacking tools; stolen financial
information and payment cards and numbers; access device-making equipment; and other illegal

contraband.
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 2 of 13

e. PRIHAR and PHAN received kickback payments, representing a portion of
the proceeds from each purchase of the’ aforementioned illegal goods made by individuals referred
to a darknet marketplace from the DDW site. These kickback payments were made in virtual
currency, such as bitcoin, and paid into a DD W-controlled bitcoin “wallet.”

f. To conceal and disguise the nature and source of the illegal proceeds,
totaling over $15 million, PRIHAR and PHAN transferred their illegal kickback payments from
their DDW bitcoin wallet to other bitcoin accounts and to bank accounts they controlled in the
names of shell companies.

g. To maximize purchases made on the darknet marketplaces and their
kickbacks from those purchases, DDW featured tutorials on how to buy drugs online through
darknet marketplaces and offered comparisons and reviews of various marketplaces. DD W warned

users of worldwide law enforcement actions associated with criminal activity on the darknet.

STATUTORY ALLEGATIONS

2. Beginning in and around October 2013, and continuing through the date of this
Indictment, in the Western District of Pennsylvania and elsewhere, the defendants, TAL PRIHAR
and MICHAEL PHAN, did knowingly, intentionally and unlawfully conspire together with each
other, with darknet marketplace administrators, and with other persons known and unknown to the
grand jury to commit certain offenses against the United States, that is, to knowingly conduct and
attempt to conduct financial transactions affecting interstate and foreign commerce, which
transactions involved the proceeds of specified unlawful activity, (1) with the intent to promote
' the carrying on of specified unlawful activity, in violation of Title 18, United States Code, Section

1956(a)(1)(A)(), and (2) knowing that the property involved in the transactions represented the
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 3 of 13

proceeds of some form of unlawful activity, and knowing that the transactions were designed in
whole and in part to conceal and disguise the nature, the location, the source, the ownership, and
the control of the proceeds of specified unlawful activity, in violation of Title 18, United States
Code, Section 1956(a)(1)(B)(i).

3. It is further alleged that the specified unlawful activity included:

a. the felonious manufacture, importation, receiving, concealment, buying, .
selling, and otherwise dealing in a controlled substance, in violation of Title 21, United States
Code, Sections 846 and 841(a)(1), punishable under the laws of the United States;

b. fraud and related activity in connection with identification documents in
violation of Title 18, United States Code, Section 1028;

C. fraud and related activity in connection with access devices in violation of
Title 18, United States Code, Section 1029; and

d. fraud and related activity in connection with computers in violation of Title
18, United States Code, Section 1030;

All in violation of Title 18, United States Code, Section 1956¢h).

MANNER AND MEANS OF THE CONSPIRACY
Kickback Payments
4. During all times relevant to the Indictment, darknet marketplaces operated on the
“Tor” network, a computer network designed to facilitate anonymous communication over the
Internet. Because of Tor’s structure, a user who wanted to visit a particular darknet marketplace
needed to know the site’s exact .onion address. DDW simplified this process by including pages

of hyperlinks to various darknet marketplaces’ .onion addresses.
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 4 of 13 |

5. Users who visited DDW were able to click on the hyperlinks to navigate directly
to the darknet marketplaces. Embedded in these links were unique account identifiers which
enabled the individual marketplaces to pay what they referred to as “Referral Bonuses,” to DDW.
Referral bonuses, paid in virtual currency, were a percentage of the profits of all of the activities
conducted on the marketplace by any user who made purchases on the marketplace by using
DDW’s customized referral link. Through the use of the referral links, DDW received kickbacks
from darknet marketplaces every time a purchaser used DDW to buy illegal narcotics or other
illegal goods on the marketplace.

6. During the time period relevant to this Indictment, DDW’s referral links were
widely used by users in the Western District of Pennsylvania and elsewhere to access and then
create accounts on many darknet marketplaces. Over the course of the conspiracy, the defendants
referred hundreds of thousands of users to darknet marketplaces. These users in turn completed
hundreds of millions’ of dollars’ worth of transactions, including purchases of illegal narcotics
such as fentanyl, carfentanil, cocaine, heroin, and crystal methamphetamine; firearms, including
assault rifles; malicious software and hacking tools; stolen financial information and payment
cards and numbers; access device-making equipment; and other illegal contraband. Through the
use of the referral links, the defendants reaped commissions worth millions of dollars, generated
from the illicit sales conducted on darknet marketplace accounts created through the site.

7. The defendants grew and promoted the DDW site, which functioned to drive further
traffic to the DDW referral links, generating additional income for the defendants. PRIHAR
functioned as the administrator of DDW. He registered the domain, made infrastructure payments

and maintained control over site content. PHAN was responsible for DDW’s technical operations,
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 5 of 13

designing and maintaining the website’s | day-to-day operation. PHAN and PRIHAR
communicated on a daily basis to facilitate their criminal enterprise.

8. From in or before November 2014 until the date of this Indictment, the defendants
controlled a bitcoin wallet that they used to receive the kickback payments for purchases completed
on the various darknet marketplaces. Throughout the course of the conspiracy, DDW operated
accounts on darknet markets and communicated with the operators of various darknet markets
regarding kickback payments.

Relevant Marketplaces

9, At various times relevant to this Indictment, DD W posted referral links to numerous
darknet marketplaces, including: AlphaBay Market, Agora Market, Abraxas Market, Dream
Market, Valhalla Market, Hansa Market, TradeRoute Market, Dr. D’s, Wall Street Market, and
Tochka Market.

10. AlphaBay Market was a darknet market in operation from December 2014 to July
2017, when the site was seized by law enforcement. At the time of the seizure, AlphaBay was the
largest criminal marketplace in operation, offering a vast platform for users to purchase illegal
drugs, fraudulent identification materials, counterfeit goods, hacking tools, malware, firearms, and
toxic chemicals. Approximately 23.6% of all orders completed on AlphaBay were associated with
an account created through a DDW referral link, meaning that DDW received a referral fee for
23.6% of all orders made on AlphaBay.

11. Agora Market was a darknet market in operation from in and about September 2013

to in and around August 2015 that sold illegal narcotics and controlled substances, drug

paraphernalia, counterfeit and fraud-related goods and services, and other illegal contraband.
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 6 of 13

12. Abraxas Market was a darknet market in operation from in and about January 2015
to in and around November 2015 that sold illegal narcotics and controlled substances, drug
paraphernalia, counterfeit and fraud-related goods and services, and other illegal contraband.

13. Dream Market was a darknet market in operation from in and around November
2013 continuing through the date of this Indictment. Dream Market sold illegal narcotics and
controlled substances, drug paraphernalia, counterfeit and fraud-related goods and services, and
other illegal contraband.

14. Valhalla Market was a darknet market that was originally established in and around
October 2013 under a different name but rebranded itself as Valhalla Market in and around 2015.
Valhalla Market continued to operate through the date of this Indictment. Valhalla Market sold
illegal narcotics and controlled substances, drug paraphernalia, counterfeit and fraud-related goods
and services, and other illegal contraband.

15. Hansa Market was a darknet market in operation from in and around August 2015
to July 2017, when the website was taken offline by law enforcement. Hansa offered tens of
thousands of listings of illegal narcotics, including fentanyl, heroin, and cocaine, drug
paraphernalia, and counterfeit and fraud-related goods and services, which customers purchased
using virtual currencies, including Bitcoin. DDW referred over 198,000 users to Hansa Market,
accounting for approximately 47.2% of all of Hansa’s users. DDW received a commission on all
of those users’ purchases.

16. TradeRoute Market was a darknet market in operation from in and around
September 2016 to in and around September 2017 that sold illegal narcotics and controlled
substances, drug paraphernalia, counterfeit and fraud-related goods and services, and other illegal

contraband.
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 7 of 13

17. Dr. D’s Market was a darknet market in operation from in and around 2015 to in
and about 2016 that sold illegal narcotics and controlled substances, drug paraphernalia,
counterfeit and fraud-related goods and services, and other illegal contraband.

18. Wall Street Market was a darknet market that has been in operation from in and
around November 2016 continuing through the date of this Indictment. Wall Street Market sold
illegal narcotics and controlled substances, drug paraphernalia, counterfeit and fraud-related goods
and services, and other illegal contraband.

19. Tochka Market was a darknet market that has been in operation from in and around
January 2015 continuing through the date of this Indictment. Tochka Market sold illegal narcotics
and controlled substances, drug paraphernalia, counterfeit and fraud-related goods and services,
and other illegal contraband.

20. During the time period relevant to this Indictment, users located in the Western
District of Pennsylvania and elsewhere could and did click on the DDW referral links for the
markets above and created accounts with each of the above marketplaces. DDW users used these
accounts to purchase illegal narcotics, such as fentanyl, carfentanil, heroin, cocaine,
methamphetamine, crystal methamphetamine, MDMA, LSD, | OxyContin, oxycodone,
hydrocodone, and Xanax; firearms, including assault rifles; hacking tools, such as keyloggers,
proxy servers, and virtual private network (VPN) services; fake and stolen identification
documents, such as driver’s licenses and passports; and stolen access devices, including credit card
numbers and hacked accounts for numerous providers, including U.S.-based financial institutions,
internet service providers, ridesharing services, and video streaming services. As the owners and

operators of DDW, the defendants earned a kickback for every illegal purchase conducted by

accounts created via the DDW market referral link.
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 8 of 13

Specific Illicit Payments

 

21. Between in and around November 2014 and April 10, 2019, DDW received
approximately 8,155 bitcoin in kickback payments from darknet marketplaces, worth

approximately $8,414,173 when adjusted for the trading value of bitcoin at the time of each

‘transaction. This included:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marketplace Number of Bitcoin USD Equivalent
Withdrawal
Transactions
AlphaBay 6,147 3,273 $1,567,913
Agora 2,175 844.6990817 $220,460.71
Abraxas 211 380.997177 $97,548.76
Dream 261 99.1503695 $197,589.12
Hansa 1,124 11.69021541 $14,791.26
TradeRoute 22 8.441655 $35,134.39
Dr. D’s 25 2.6316 $659.60
Wall Street 7,755 2.572515 $18,729.40
Tochka 2,990 0.70483642 $5,072.33

 

 

22. The bitcoin was transferred to DDW’s bitcoin wallet, controlled by the defendants,
in a series of more than 40,000 deposits and was subsequently withdrawn to various destinations
both known and unknown to the grand jury through over 2,700 transactions. Due to bitcoin’s
fluctuating exchange rate, the value of the bitcoin at the time of the withdrawals from the DDW

bitcoin wallet equates to approximately $15,489,415.
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 9 of 13

Transactions in the Western District of Pennsylvania

 

23. Between in and around December 2016 and on or about July 4, 2017, approximately
four dozen individuals in the Western District of Pennsylvania used a DDW referral link to create
accounts on AlphaBay Market. These users purchased thousands of dollars of illegal narcotics,
including crack cocaine and crystal methamphetamine, oxycodone, and LSD, as well as a fake
custom passport, which they had shipped to the Western District of Pennsylvania. DDW received
a kickback from each purchase made.

_24. Between in and around January 2016 and on or about July 18, 2017, approximately
65 individuals in the Western District of Pennsylvania used a DDW referral link to create accounts
on Hansa Market. These users purchased illegal narcotics, including cocaine and
methamphetamine, oxycodone, and LSD, and fake payroll checks, which they had shipped to the
Western District of Pennsylvania, as well as proxy servers. The defendants received a kickback
from each purchase made. . ‘

25. On September 20, 2017, an FBI undercover employee in the Western District of
Pennsylvania purchased 6 grams of crystal methamphetamine from a vendor operating on Tochka
Market. A commission from that illegal drug transaction was transferred to DD W’s bitcoin wallet.

26. On April 12, 2019, an FBI undercover employee in the Western District of
Pennsylvania visited the DDW website and created an account on Tochka Market using the DDW
referral link. Using the DDW-linked account, the FBI undercover employee purchased 10 grams
of crystal methamphetamine at a cost of $470.00.

27. On April 16, 2019, an FBI undercover employee in the Western District of

J
Pennsylvania visited the DDW website and created an account on Tochka Market using the DDW
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 10 of 13

referral link. Using the DDW-linked account, the FBI undercover employee purchased the
following items:
a. 10 grams of crystal methamphetamine at a cost of $407.72;
b. 60 OxyContin 60mg tablets at a cost of $431.66; and
c. Tricera Ransomware, a software that encrypts victims’ computers and renders
them useless until a ransom is paid, at a cost of $82.38.
28. On April 16, 2019, an FBI undercover employee in the Western District of
Pennsylvania visited the DDW website and created an account on Wall Street Market using the
DDW referral link. Using the DDW-linked account, the FBI undercover employee purchased the
following items:
a. 3.5 grams of heroin at a cost of $82.38;
b. 2 compromised credit cards at a cost of $37.80; and
c. 10 grams of cocaine at a cost of $480.00.

| Shell Companies and Related Accounts

29. In seeking to conceal their illicit activities and protect their criminal enterprise and
the illegal proceeds it generated, the defendants set up numerous shell companies around the world.
The defendants used these companies to move their ill-gotten gains and conduct other activity
related to DDW. These companies included WwwCom Ltd., M&T Marketing, Imtech, O.T.S.R.
Biztech, and Tal Advanced Tech. |

30. Throughout the course of the conspiracy, the defendants held numerous accounts
at the virtual currency exchanges and related companies to which they routed their ill-gotten gains.

These accounts were held in the names of PRIHAR, PHAN, M & T Marketing LTD, WwwCom

LTD., and WwCom LTD., an apparent misspelling of WwwCom LTD.

10
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 11 of 13

31. The defendants subsequently moved funds into multiple bank accounts, which they
controlled, including accounts‘at Baltikums Bank in Latvia, First International Bank of Israel in
Israel, and TBC Bank in Georgia.

In violation of Title 18, United States Code, Section 1956(h).

“V1
Case 2:19-cr-00115-DWA Document6 Filed 04/24/19 Page 12 of 13

FORFEITURE ALLEGATIONS |

32. The allegations of this Indictment are re-alleged and by this reference fully
incorporated herein for the purpose of alleging criminal forfeiture to the United States of America
of certain property in which the defendants, TAL PRIHAR and MICHAEL PHAN, have an
interest.

33. As a result of committing the money laundering offense alleged in Count One of
this Indictment, the defendants, TAL PRIHAR and MICHAEL PHAN, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section 982(a)(1), any property, real or personal,
involved in the offense, or any property traceable to such property.

Specific Property
34. The property subject to forfeiture includes, but is not limited to, the following:
a. Virtual currency accounts:
1. OKCoin (corporate account in the name of Wwwcom LTD);
ii. Kraken (individual account in the name of TAL PRIHAR);
iii. BitPay (corporate account in the name of Wwwcom LTD);
b. PayPal.com (account in the name of TAL PRIHAR);
*c. Bank accounts:
i. Baltikums Bank in Latvia, account number LV70 XXXX XXXX XXXKX
0001 0;
ii. TBC Bank in Georgia, account number
GE96TBXXXXXKXXKXXXX0004; and
iil. First International Bank of Israel in Israel, account number

IL2903 XXXXXXXKXXKKKX3723.

12
Case 2:19-cr-00115-DWA Document 6 Filed 04/24/19 Page 13 of 13:

Money Judgment
35. The United States will seek a forfeiture money judgment for.a sum of money equal

to the value of any property, real or personal, involved in this offense, and any property traceable
to such property, of at least approximately $15,489,415 in United States currency,
Substitute Assets |
36. Ifany of the above-described forfeitable property, as a result of any act or omission

of the defendants: |

(1) cannot be located upon the exercise of due diligence;

(2) has been transferred or sold to, or deposited with, a third person;

(3) has been placed beyond the jurisdiction of the Court;

(4) has been substantially diminished in value; or

(5) has been commingled with other property which cannot be subdivided

without difficulty;
it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(b), to
seek forfeiture of any other property of the defendants up to the value of the above-described
forfeitable property. |

All pursuant to Title 18, United States Code, Section 982(a)(1).

ttt Let. Oa

No

 

SCOTT W. BRADY
United States Attorney
PA ID NO. 88352

13
